         Case 3:20-cr-00116-MMC Document 10 Filed 10/29/20 Page 1 of 2



 1

 2

 3

 4                     IN THE UNITED STATES DISTRICT COURT
 5                 FOR THE NORTHERN DISTRICT OF CALIFORNIA
 6                           SAN FRANCISCO DIVISION
 7

 8

 9   UNITED STATES OF AMERICA,             Case No.: CR 20–0116 MMC
10             Plaintiff,                  STIPULATION AND [PROPOSED]
                                           ORDER CONTINUING HEARING
11        v.
12   OSMAN ARTEGA,
13             Defendant.
14

15

16
17

18

19

20

21

22

23

24

25

26
27

28
            Case 3:20-cr-00116-MMC Document 10 Filed 10/29/20 Page 2 of 2



 1         Defendant Osman Artega is currently scheduled for his initial appearance before this

 2   Court on November 4, 2020. However, the parties have learned that Mr. Artega is under

 3   quarantine at Santa Rita Jail, and therefore unable to appear in Court or consult with counsel,

 4   until November 10, 2020, at the earliest. Accordingly, the parties stipulate and jointly request

 5   that the Court continue the appearance until November 18, 2020, at 2:15 p.m. The parties

 6   further stipulate and jointly request that the Court find that time is excludable between

 7   November 4 and November 18 under the Speedy Trial Act due to the unavailability of the

 8   defendant. See 18 U.S.C. § 3161(h)(3)(A).

 9              IT IS SO STIPULATED.
10
                       October 28, 2020                   DAVID ANDERSON
11                     Dated                              United States Attorney
                                                          Northern District of California
12

13                                                                  /S
                                                          CYNTHIA STIER
14                                                        Assistant United States Attorney

15

16
                       October 28, 2020                   STEVEN G. KALAR
17                     Dated                              Federal Public Defender
                                                          Northern District of California
18
                                                                    /S
19                                                        DANIEL P. BLANK
                                                          Assistant Federal Public Defender
20

21

22              IT IS SO ORDERED.
23
                  October 29, 2020
24                  Dated                                 MAXINE
                                                          MA
                                                           AXI
                                                             XINNE M. CHES
                                                                       CHESNEY
                                                                            SNEY
                                                          United
                                                          Unit
                                                            ited
                                                              e States District Judge
25

26
27

28
